Mr. Justice Dibell delivered the opinion of the court. Margaret O’Neill filed in the court below a bill against her husband, Michael O’Neill, for separate maintenance. He answered the bill, denying the charges against him. She then filed a petition for temporary alimony and solicitor’s fees. The petition declared that the allegations of the bill of complaint were true and the affidavit to the petition also affirmed the truth of the allegations of the bill. The application was made upon these papers, and an order was entered allowing complainant $3 per week, payable weekly, for alimony, and $25 for her solicitor’s fees, to be paid within ten days. This is an appeal by the husband from that order. So far as the amount ordered to be paid is concerned, even the allegations of the husband in his answer would justify it, and the showing made by appellee in her bill of complaint as to the value of her husband’s property and as to his annual income therefrom make the allowance moderate. The husband claims that the allegations of the bill of complaint are too vague to authorize any relief. The allegations of cruelty in the bill are stated only in the most general terms, where specific facts should have been set forth. The bill, however, charges further that in 1898 appellant deserted his wife without 'any cause or provocation whatever. It does not in express terms say that he continued that desertion till the time the bill was filed, but states facts from which the continuation of the desertion is reasonably implied. If defendant had demurred no doubt complainant would have amended the bill and made it more specific. We are, however, of opinion that enough is stated upon the charge of desertion to authorize the court to award temporary alimony where defendant has not questioned the sufficiency of the bill by demurrer, but has answered, denying desertion. The order is therefore affirmed.